Citation Nr: 0316905	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  99-01 932A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office
(RO) in Baltimore, Maryland


THE ISSUE

Entitlement to an increased rating for chondromalacia of the 
right knee with degenerative changes, and associated scars, 
currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Maryland Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel
INTRODUCTION

The veteran had active service from December 1977 to April 
1990, plus five months and 15 days of prior active service of 
unverified dates.

This appeal arises from a June 1998 rating decision from the 
Baltimore, Maryland, RO which denied a rating in excess of 20 
percent for chondromalacia of the right knee with 
degenerative changes (hereinafter right knee disability).  

Service connection has been in effect, noncompensably rated, 
from October 1990; increased to 10 percent by a June 1996 
rating decision, and to 20 percent effective from May 7, 
1997, by an August 1997 rating decision.

In August 1999, the RO assigned a temporary total rating for 
right knee surgery from July 26, 1999, to September 30, 1999, 
under 38 C.F.R. § 4.30.  The RO further determined that not 
more than a 20 percent schedular evaluation for right knee 
disability was assignable from October 1, 1999.

In June 2000, the Board remanded the right knee claim for 
additional development to include re-examination, and to 
obtain outstanding private medical records.  On return to the 
Board in October 2002, the case was again remanded for 
consideration of the February 2002 VA examination.


FINDINGS OF FACT

1.	All relevant evidence necessary for disposition of the 
appeal has been obtained.

2.	The veteran is not shown to have more than slight 
recurrent subluxation or lateral instability of the 
right knee.

3.	The veteran is shown to have arthritis of the right 
knee, confirmed by x-ray findings, with occasional 
limitation of motion and additional functional 
impairment due to pain on motion, stiffness, swelling, 
and fatigue, comparable to limitation of flexion to not 
less than 30 degrees.   

4.	The surgical scars are asymptomatic and do not limit 
function.


CONCLUSIONS OF LAW

1.	All relevant evidence necessary for disposition of the 
appeal has been obtained.

2.	The schedular criteria for assignment of a rating higher 
than 10 percent for the service-connected right knee 
disability manifested by recurrent subluxation or 
lateral instability have not been met.  38 U.S.C.A. §§ 
1155, 5107(b), 7104 (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 4.1, 4.2, 4.7, 4.71a including Diagnostic Code 
5257 (2002).

3.	The schedular criteria for a separate rating of 20 
percent for the service-connected right knee disability 
manifested by arthritis with painful motion have been 
met.  38 U.S.C.A. §§ 1155, 5107(b), 7104 (West 2002); 38 
C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5010, 5256, 5258, 5260, 5261, 
5262 (2002); VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56703 
(1998); VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63604 
(1997).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records show that the veteran sustained 
an injury to his right knee from running in army boots during 
basic training.  An October 1990 rating decision granted 
service connection for chondromalacia patella of the right 
knee, noncompensably rated under DC 5299-5257.  A June 1996 
rating decision increased the rating from 0 to 10 percent 
effective from May 17, 1995.  An August 1997 rating decision 
increased the rating to 20 percent, effective from May 7, 
1997.  In a June 1998 rating decision, the RO denied an 
increased rating and the veteran appealed.

April 1997 magnetic resonance imaging (MRI) showed the 
cruciate and collateral ligaments were intact.  No meniscal 
tear was noted, and cartilage surfaces were intact except for 
marked narrowing of the lateral patellar cartilage 
inferiorly.
Impression was evidence of prior injury to the proximal 
patellar tendon and its attachment site to the patella with 
residual thickening of the ligament indicating scarring; 
grade IV osteomalacia of the inferior lateral patellar 
articular surface and adjacent change in the lateral femoral 
condyle; small effusion with no definite loose bodies seen.  

July 1997 VA examination shows reports of locking of the 
knee, pain, and swelling, as well as popping sensation in the 
knee.  Knees were noted equal in appearance.  Right knee 
flexion was 120 degrees, extension 0 degrees.  Severe femoral 
grinding and crunching was noted on palpation.  Impression 
was degenerative disease of the right knee.  The rating was 
increased from 10 to 20 percent, effective May 1997, under 
diagnostic code 5257.

April 1998 VA examination shows good gait on walking, no 
gross deformity or swelling.  Flexion was 135 degrees and 
extension to 0 degrees, with no laxity noted.  Significant 
patello-femoral grinding was found on extension, and passive 
movement revealed tenderness in the area under the patella.  
Impression was of chondromalacia of the right knee.

September to December 1988 VA orthopedic progress notes show 
complaints of right knee pain and inability to go to physical 
therapy due to interference with his job.  He denied locking 
or giving way although there was significant popping and 
clicking on walking and mild effusion. Range of motion was 5 
degrees hyperextension to 130 degrees flexion.  Mild 
tenderness was noted about the edge of the patella, with 
minimal evidence of degenerative changes on x-ray.  X-rays 
showed mild degenerative findings relative to the patient's 
age.   There was no evidence of recent fracture, dislocation 
or other significant bone or joint abnormality, or 
instability.  

In various statements, and in his VA Form 9 substantive 
appeal, dated in February 1999, the veteran asserted that he 
experienced popping, grinding, constant pain, that MRI showed 
two chipped bones in the knee, and a rating higher than 20 
percent was warranted.

In a personal hearing at the RO in April 1999, the veteran 
testified to the effect that he experienced swelling, 
locking, constant pain, stiffness, and that the knee limited 
various physical and sports activities.  He reported 
employment as a truck driver, had received no accommodations 
for his right knee disability, and drove for short periods of 
time on the job, not long distances.

May 1999 VA examination shows mild diffuse tenderness 
bilaterally, and moderate crepitus on flexion and extension.  
There was no subluxation, contracture, laxity or instability, 
and McMurray's, Lachman's, anterior and posterior Drawer 
signs were all negative.  Range of motion was 0 to 135 
degrees flexion,  The veteran arose and stood normally, with 
normal heel and toe gait; hopped moderately well on either 
foot, and squatted with mild difficulty.  No locking was 
noted.  Impression was bilateral chondromalacia.

A June 1999 letter from a private physician indicated that 
the veteran had significant bilateral peripatellar pain, 
tenderness and crepitus consistent with chondromalacia of the 
patellofemoral joint.  

June 1999 private Operative report shows arthroscopy with 
partial lateral meniscectomy and debridement of 
chondromalacia of the lateral tibial plateau, patella and 
lateral retinacular release, and removal of loose body.  Very 
significant chondromalacia over about 80 percent of the 
patella more lateral than medial, and moderate patellar tilt 
and lateral subluxation were noted.  August 1999 post 
surgical VA examination noted an impression of bilateral 
chondromalacia, status post right partial lateral 
meniscectomy.

September 1999 to April 2000 VA outpatient progress notes and 
physical therapy notes show improvement in the veteran's 
knee, and constant pain.   Range of motion was noted as 
within normal limits.  February 2000 VA outpatient progress 
notes show complaints of worsening pain with changes in the 
weather.  Range of motion was 0 to 120 degrees, with moderate 
pain at the limits.  Mild effusion, tenderness at 
anterolateral and midlateral joint lines consistent with 
chondromalacia in this area were noted.  Assessment was acute 
flare-up of chondromalacia patella.  April 2000 private 
treatment notes showed continued complaints of a sense of 
weakness and giving way.  Range of motion was noted as 0 to 
120 degrees.  Steroid injection was administered.

July 2001 VA outpatient progress notes show range of motion 
from full extension to 135 degrees flexion.  There was 
anterior knee pain improved with exercise, occasional popping 
with pain, and the veteran denied any history of locking, 
giving way, or joint swelling.  No instability was noted.

January 2002 VA examination, with review of the C-File by the 
examiner, showed no swelling, fluid, heat, or erythema.  
There was mild diffuse tenderness bilaterally, and moderate 
crepitus on flexion and extension, no subluxation, 
contracture, instability or ankylosis.  McMurray's sign was 
negative bilaterally, as was Lachman's, and anterior and 
posterior Drawer signs.  Range of motion was extension to 0 
degrees and flexion to 135 degrees.  The veteran could stand 
normally, with normal gait, heel and toe, hop moderately well 
on either foot, and squat with mild to moderate difficulty.  
Diagnosis was bilateral chondromalacia status post 
arthroscopic surgery, right.  The examiner noted there was no 
evidence of weakened movement, excessive fatigability, or 
incoordination, and no evidence of decreased motion during 
exacerbation.  X-rays noted both knee joints appeared intact 
with minimal evidence of degenerative disease.  Bony bodies 
adjacent to the inferior pole of the right patella appeared 
associated with old trauma, or possibly as a result of 
anomalous development.
On February 2002 VA examination, the veteran reported 
weakness in the right knee and use of a brace for pain.  The 
examiner noted that the veteran loads and unloads cargo onto 
the truck as a truck driver, and was continually getting in 
and out and lifting things up, and that such duties 
aggravated the knee condition, causing tiredness, pain, 
swelling and stiffness..  The examiner noted there was no 
locking, subluxation, instability, or incoordination, but 
there was pain, sometimes swelling,  and stiffness with some 
loss of motion.  Flexion was 120 degrees and extension to 0 
degrees.  There was tenderness along the patellofemoral 
articulation with pressure, no evidence of laxity in the 
anterior, posterior, lateral or medial dimensions.  Mild 
swelling was consistent with patellar tendon bursitis.

Arthroscopic scars were noted as well-healed, non-tender, and 
non-painful, and neither poorly nourished nor ulcerated.


Analysis

Duty to Assist and Notify 

Preliminarily, the Board is satisfied that all relevant facts 
have been properly developed and no further assistance to the 
veteran is required in order to comply with the duty to 
assist.  See Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  Regulations implementing the VCAA are now 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2002).  Except as specifically noted, the new regulations 
are effective November 9, 2000.

The veteran has been provided with VA examinations to 
evaluate his disability.  He and his representative have been 
provided with a statement of the case and supplemental 
statements of the case that discuss the pertinent evidence, 
and the laws and regulations related to the claims, and that 
essentially notify them of the evidence needed to prevail on 
the claims.  There is no identified evidence that has not 
been accounted for and the veteran's representative has been 
given the opportunity to submit written argument.  In a 
December 2001 VCAA letter, the RO notified the veteran of the 
evidence needed to substantiate his claims, and gave notice 
of what evidence the veteran needed to submit.  A letter 
dated in February 2001, and the February 2002 supplemental 
statement of the case, notified him of what evidence VA would 
try to obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim, and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without another remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give him another 
opportunity to present additional evidence and/or argument.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his claim.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).



Rating Criteria

Disability ratings are based on the average impairment of 
earning capacity resulting from disability. 38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluations will be assigned if the disability more closely 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.  

The determination of whether an increased evaluation is 
warranted is to be based on a review of the entire evidence 
of record and the application of all pertinent regulations. 
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, 
where entitlement to compensation has already been 
established, as in this case, and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled. 38 C.F.R. §§ 4.10, 4.40, 4.45.  

Evaluation of the same disability under various diagnoses is 
to be avoided.  However, in Esteban v. Brown, 6 Vet. App. 
259, 262 (1994), the Court held that evaluations for distinct 
disabilities resulting from the same injury could be combined 
so long as the symptomatology for one condition was not 
"duplicative of or overlapping with the symptomatology" of 
the other condition. 

VA Office of General Counsel has provided guidance concerning 
increased rating claims for knee disorders.  VAOPGCPREC 23-
97.  VA General Counsel held in VAOPGCPREC 23-97 that a 
veteran who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257, 
provided that any separate rating must be based upon 
additional disability.  When a knee disorder is already rated 
under DC 5257, the veteran must also have limitation of 
motion under DC 5260 or 5261 in order to obtain a separate 
rating for arthritis.  If the veteran does not at least meet 
the criteria for a zero- percent rating under either of those 
codes, there is no additional disability for which a rating 
may be assigned.  A subsequent VA General Counsel opinion, 
VAOPGCPREC 9-98 (August 14, 1998), indicated that "[a] 
separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59..." under 
the holding in Lichtenfels v. Derwinski, 1 Vet. App. 484 
(1991).   See also Degmetich v. Brown, 104 F. 3d 1328, 1331 
(Fed. Cir. 1997).  Where additional disability is shown, a 
veteran rated under 5257 can also be compensated under 5003 
and vice versa.  

Traumatic arthritis is rated as analogous to degenerative 
arthritis. 38 C.F.R. § 4.71a, Diagnostic Code 5010.  
Degenerative arthritis is rated on the limitation of motion 
of the affected joint.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  

In addition, with any form of arthritis, additional 
considerations include painful motion, joint pain, 
instability, or malalignment, and objective indications of 
pain on pressure or manipulation, muscle spasm, crepitation, 
and active and passive range of motion. 38 C.F.R. § 4.59.  
The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must be 
considered in assigning an evaluation for degenerative or 
traumatic arthritis under Code 5003 or Code 5010.  VAOPGCPREC 
9-98.  Finally, pursuant to 38 C.F.R. §§ 4.40, 4.45 and 4.59, 
a separate rating may also be assigned for functional loss of 
use of the knee due to weakness, excess fatigability, 
incoordination, pain or pain on movement. See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The symptoms enunciated in 38 C.F.R. § 4.45, which include 
pain on movement and swelling, recognize the knee as a major 
joint for purposes of rating disability from arthritis.  A 
full range of motion of the knee is measured from 0 degrees 
of extension to 140 degrees of flexion. 38 C.F.R. § 4.71, 
Plate II.  

The Board must determine whether the weight of the evidence 
supports the veteran's claim(s) or is in relative equipoise, 
with the veteran prevailing in either event.  However, if the 
weight of the evidence is against his claim(s), the claim(s) 
must be denied.  38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

In VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2002) (Schedule),
Diagnostic Code 5260 provides a noncompensable rating when 
leg flexion is limited to 60 degrees.  A maximum 30 percent 
evaluation is warranted when leg flexion is limited to 15 
degrees.  Under Code 5261, a noncompensable (zero percent) 
rating is awarded when leg extension is limited to 5 degrees, 
10 percent evaluation is award when leg extension is limited 
to 10 degrees, a 20 percent rating when extension is limited 
to 15 degrees, and 30 percent rating when limited to 20 
degrees.

Diagnostic Code 5257 addresses "Knee, other impairment of:  
Recurrent subluxation or lateral instability:" and provides 
ratings of 10 percent for a slight impairment, 20 percent for 
a moderate impairment, and 30 percent for a severe 
impairment.

The Current Rating

The veteran's right knee disability was initially rated as 
chondromalacia, a condition which is not listed in the 
Schedule for Rating Disabilities.  The traditional method of 
rating chondromalacia was to assign Diagnostic Code 5299-
5257, using the "slight-moderate-severe" scale to rate 
whatever impairment is present, usually grinding or crepitus, 
and pain.  In recent years the better practice has been to 
use Diagnostic Codes (5099-) 5003 or 5010, because these 
Codes permit application of the DeLuca principles and 
38 C.F.R. §§ 4.40, 4.45, 4.59.  Moreover, lateral instability 
and recurrent subluxation (Diagnostic Code 5257) are not 
characteristics of chondromalacia.

The current 20 percent rating under Diagnostic Code 5257 was 
explained in the November 2001 supplemental statement of the 
case as including subluxation, pain during flare-ups and on 
increased use, patellofemoral grinding, crepitation, joint 
line tenderness, and limitation of motion during flare-ups.  
A separate rating was not assigned for degenerative changes 
because limitation of motion was already considered in the 
rating assigned.

The Board finds that these symptoms are best rated under 
Diagnostic Code 5099-5010, with the exception of patellar 
subluxation.

Subluxation

Application of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca is not 
appropriate where, as here, the diagnostic code is not 
predicated on loss of range of motion. Johnson v. Brown, 9 
Vet. App. 7, 11 (1996).  Moreover, as functional loss is 
considered with respect to the rating for arthritis discussed 
below, additional compensation for the same symptomatology 
under Code 5257 is not permitted. 38 C.F.R. § 4.14.

Objective MRI examination in April 1997 revealed cruciate and 
collateral ligaments as intact.  June 1999 private Operative 
report revealed moderate patellar tilt and lateral 
subluxation of the patella.  However, post-surgical VA 
examination in August 1999 showed no subluxation, 
contracture, laxity or instability.  Subsequent VA 
examinations and x-rays have consistently noted no laxity or 
instability, contracture, ankylosis, or ligamentous 
instability, including the most recent January and February 
2002 VA examinations.  Even with consideration of subjective 
complaints of subluxation, instability and weakness, more 
than "slight" impairment due to recurrent subluxation is 
not shown.  This warrants a rating of 10 percent.

A rating higher than 10 percent under DC 5257 is unwarranted.  
Although the veteran complained of popping in the knee and 
giving way, in January 2002 VA examination gait was normal, 
the veteran could walk heel and toe, hop moderately well on 
either foot, and squat with mild to moderate difficulty.  The 
Board notes that use of a brace recognizes that the veteran 
may suffer from some subluxation which is already 
contemplated in the current rating.  However, the evidence of 
record does not reflect more than slight recurrent 
subluxation and no instability in the general disability 
picture.  Accordingly, an evaluation on this basis in excess 
of 10 percent under Diagnostic Code 5257 is not for 
application.

Right Knee Arthritis

As previously discussed, the Acting General Counsel of the VA 
determined that 38 C.F.R. § 4.71a, Diagnostic Code 5257 only 
addresses instability of the knee and does not encompass 
limitation of motion of the knee. VAOPGCPREC 9-98 (Aug. 14, 
1998).  In such a case, where a musculoskeletal disorder is 
rated under a diagnostic code that does not involve 
limitation of motion and another diagnostic code based on 
limitation of motion is applicable, the latter diagnostic 
code must be considered in light of sections 4.40, 4.45 and 
4.59.

In view of the above, with consideration of 38 C.F.R. §§ 4.40 
and 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Board finds that a rating of 20 percent, and no higher, is 
warranted.

Beginning in 1997, range of motion was generally noted as 0 
degrees extension and 120 degrees flexion or greater.  In 
September and October 1998 VA treatment notes, range of 
motion of 5 degrees hyperextension to 130 degrees flexion was 
noted.  Although full range of motion of 0 to 135 degrees is 
subsequently reflected from May 1999 VA examination up 
through the most recent January 2002 and February 2002 VA 
examinations, the February 2002 VA examiner also noted that 
the veteran's job requires getting in and out of a truck, 
lifting things up, and such duties aggravated the knee 
condition, causing tiredness, pain, swelling and stiffness.  
The veteran has also asserted recurrence of such 
symptomatology when the knee is subjected to repeated use 
under resistance, such as in the performance of his specific 
job functions as a truck driver.

In light of the veteran's statements of continuous 
discomfort, pain and weakness, stiffness, swelling, the 
evidence of frequent exacerbation of the knee meriting 
steroid injections, and consideration of factors such as 
increasing pain on motion, functional loss and additional 
functional loss and limitation of motion on flare-ups, the 
Board finds a 20 percent rating for arthritis is warranted. 
See  38 C.F.R. §§ 4.40, 4.45, 4.59; . See also DeLuca, 8 Vet. 
App. at 205-7; Lichtenfels, 1 Vet. App. at 488; VAOPGCPREC 
23-97 and VAOPGCPREC 9-98.

The evidence is not so evenly balanced that there is doubt as 
to any material issue. 38 U.S.C.A. § 5107.

Right Knee Scars

The regulations governing Schedule of Rating for Skin 
disabilities were revised effective August 30, 2002.  When a 
regulation changes during the pendency of a claim for VA 
benefits and the regulation substantively affects the claim, 
the claimant is entitled to resolution of his claim under the 
version of the regulation that is most advantageous to him. 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In VAOPGCPREC 
3-2000, 65 Fed. Reg. 33422 (2000), VA's General Counsel held 
that when a provision of the VA rating schedule is amended 
while a claim for an increased rating under that provision is 
pending, a determination as to whether the intervening change 
is more favorable to the veteran should be made.  If the 
amendment is more favorable, that provision should be applied 
to rate the disability for periods from and after the 
effective date of the regulatory change; and the prior 
regulation should be applied to rate the veteran's disability 
for periods preceding the effective date of the regulatory 
change. Id.  

The Board has reviewed the appellant's claim under both the 
"old" and "new" criteria, and finds that the neither criteria 
is more favorable to the appellant.  Thus the Board need not 
remand this claim to the RO for initial consideration of the 
effect of the new criteria on the appellant's claim, as there 
is no prejudice to the appellant with the Board's immediate 
consideration of the claim.  Bernard v. Brown, 4 Vet. App. 
384, 393- 394 (1993).

Under the old rating criteria, effective prior to August 30, 
2002, superficial and poorly nourished scars with repeated 
ulceration, warranted a 10 percent evaluation under 38 C.F.R. 
§ 4.118, Diagnostic Code 7803.  For superficial scars that 
were tender and painful on objective demonstration, a 10 
percent evaluation was warranted under 38 C.F.R. § 4.118, 
Diagnostic Code 7804.  Other scars were rated on limitation 
of function of the affected part.  38 C.F.R. § 4.118, 
Diagnostic Code 7805.  

Under the revised criteria, Diagnostic Code 7801, for scars 
other than head, face, or neck, that are deep or that cause 
limited motion with areas of or exceeding 144 square inches 
(929 sq. cm.), a 40 percent disability evaluation is 
warranted.  An area or areas exceeding 72 square inches (465 
sq. cm.) warrants a 30 percent disability evaluation.  An 
area or areas exceeding 12 square inches (77 sq. cm.) 
warrants a 20 percent disability evaluation.  An area or 
areas exceeding 6 square inches (39 sq. cm.) warrants a 10 
percent disability evaluation.  Note (1): Scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with § 4.25 of 
this part.  Note (2):  A deep scar is one associated with 
underlying soft tissue damage.  

Under Diagnostic Code 7802, scars, other than head, face, or 
neck, that are superficial and that do not cause limited 
motion with an area or areas of 144 square inches (929 sq. 
cm.) or greater warrant a 10 percent disability evaluation.  

Under Diagnostic Code 7803, scars, superficial, unstable, 
warrant a 10 percent disability evaluation.  Note (1): An 
unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar.  

Under Diagnostic Code 7804, scars, superficial, painful on 
examination, warrant a 10 percent disability evaluation.  
Under diagnostic code 7805, scars, other; are rated on 
limitation of function of affected part.

The overall evidence shows that the veteran's arthroscopic 
scars are well-healed, non-tender, and non-painful, and are 
not unstable, poorly nourished or ulcerated, and the veteran 
has never asserted otherwise.  A rating under either version 
of the regulation is therefore unwarranted.

Extraschedular Consideration

The evidence of record does not present such "an exceptional 
or unusual disability picture as to render impractical the 
application of the regular rating standards." See 38 C.F.R. § 
3.321(b)(1).  There has been no showing that the knee 
disability has caused marked interference with employment 
(beyond that noted which is already contemplated in the 
assigned rating), necessitated frequent periods of 
hospitalization, or otherwise rendered impracticable the 
regular schedular standards.  

The evidence shows that the veteran has been working 
throughout the pendency of this appeal as a truck driver.  
Although he testified that his disability interferes with his 
employment, such interference has already been considered in 
the currently assigned ratings and does not equate to marked 
interference with employment. See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  The evidence does not present an unusual disability 
picture so as to render impractical the application of the 
regular schedular standards and warrant consideration for 
referral for an extra-schedular evaluation under 38 C.F.R. § 
3.321(b)(1) (such ratings may be authorized by the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service).  




ORDER

Entitlement to an evaluation of 10 percent for right knee 
instability is granted.

Entitlement to a separate evaluation of 20 percent based on 
arthritis of the right knee is granted, subject to the 
regulations governing the payment of VA monetary benefits.

Entitlement to a separate evaluation for associated scars of 
the right knee is denied.


	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals
IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

